 

Exhibit 10.2

[FORM OF DEBTOR IN POSSESSION SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iv) AND 17(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iv) OF THIS NOTE.

BIOVEST INTERNATIONAL, INC.

DEBTOR IN POSSESSION SECURED CONVERTIBLE NOTE

 

Issuance Date: October 19, 2010   Original Principal Amount: U.S.
$[                ]

FOR VALUE RECEIVED, Biovest International, Inc., a Delaware corporation (the
“Company”), and debtor in possession, hereby promises to pay to [BUYER] or
registered assigns (the “Holder”) the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption, conversion or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the Interest Rate from the date
identified above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon an Interest Date (as defined below), the
Maturity Date, acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof). This Debtor in Possession Secured
Convertible Note (including all Debtor in Possession Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Debtor in Possession Secured Convertible Notes (collectively, the
“Notes” and such other Debtor in Possession Secured Convertible Notes, the
“Other Notes”) issued on the Closing Date pursuant to the Securities Purchase
Agreement (as defined below). Certain capitalized terms used herein are defined
in Section 30.



--------------------------------------------------------------------------------

 

(1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal and accrued and
unpaid Interest. The “Maturity Date” shall be December 15, 2010, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) that with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten (10) Business Days after the consummation of a Change of Control in
the event that a Change of Control is publicly announced or a Change of Control
Notice (as defined in Section 5(b)) is delivered prior to the Maturity Date.
Other than as specifically permitted by this Note, the Company may not prepay
any portion of the outstanding Principal and accrued and unpaid Interest.

(2) INTEREST; INTEREST RATE. (a) Interest on this Note shall commence accruing
on the Issuance Date and shall be computed on the basis of a 360-day year and
twelve 30-day months and shall be payable in arrears on the first calendar day
of each succeeding month after the Issuance Date (each, an “Interest Date”) with
the first Interest Date being December 1, 2010. Interest shall be payable on
each Interest Date, to the record holder of this Note on the applicable Interest
Date, in shares of Common Stock (“Interest Shares”) so long as there has been no
Equity Conditions Failure; provided however, that the Company may, at its option
following notice to the Holder, pay Interest on any Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and Interest Shares. The Company
shall deliver a written notice to each holder of the Notes on or prior to the
twenty-fifth (25th) Trading Day prior to the applicable Interest Date (the date
such notice is delivered to all of the holders of Notes, the “Interest Notice
Date”) which notice (i) either (A) confirms that Interest to be paid on such
Interest Date shall be paid entirely in Interest Shares or (B) elects to pay
Interest as Cash Interest or a combination of Cash Interest and Interest Shares
and specifies the amount of Interest that shall be paid as Cash Interest and the
amount of Interest, if any, that shall be paid in Interest Shares and
(ii) certifies that the Equity Conditions are satisfied as of such Interest
Notice Date; provided that the Company must simultaneously take the same action
in the same proportion with respect to the Other Notes. If the Equity Conditions
are not satisfied as of the Interest Notice Date, then unless the Company has
elected to pay such Interest as Cash Interest, the Interest Notice shall
indicate that unless the Holder waives the Equity Conditions, the Interest shall
be paid as Cash Interest. If the Equity Conditions were satisfied as of the
Interest Notice Date but the Equity Conditions are no longer satisfied at any
time prior to the Interest Date, the Company shall provide the Holder a
subsequent notice to that effect indicating that unless the Holder waives the
Equity Conditions, the Interest shall be paid as Cash Interest. Interest to be
paid on an Interest Date in Interest Shares shall be paid in a number of fully
paid and nonassessable shares (rounded up to the nearest whole share in
accordance with Section 3(a)) of Common Stock equal to the quotient of (1) the
amount of Interest payable on such Interest Date less any Cash Interest paid on
such Interest Date and (2) the Interest Conversion Price in effect on the
applicable Interest Date.

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent

 

- 2 -



--------------------------------------------------------------------------------

Commission system, or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver on the applicable
Interest Date, to the address set forth in the register maintained by the
Company for such purpose pursuant to the Securities Purchase Agreement or to
such address as specified by the Holder in writing to the Company at least two
(2) Business Days prior to the applicable Interest Date, a certificate,
registered in the name of the Holder or its designee, for the number of Interest
Shares to which the Holder shall be entitled and (ii) with respect to each
Interest Date, pay to the Holder, in cash by wire transfer of immediately
available funds, the amount of any Cash Interest.

(c) From and after the occurrence and during the continuance of an Event of
Default, the Interest Rate shall be increased to fifteen percent (15.0%) per
annum. In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default. The Company shall pay any and all transfer, stamp, and similar taxes
that may be payable with respect to the issuance and delivery of Interest
Shares.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the date hereof, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, and (B) accrued and unpaid Interest with respect to such Principal.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $0.91, subject to adjustment as provided herein.

 

- 3 -



--------------------------------------------------------------------------------

 

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and the
Transfer Agent and (B) if required by Section 3(c)(iv), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first
(1st) Business Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile a confirmation of receipt of such Conversion
Notice to the Holder and the Transfer Agent. On or before the third
(3rd) Trading Day following the date of receipt of a Conversion Notice (the
“Share Delivery Date”), the Company shall (x) provided that the Transfer Agent
is participating in the DTC Fast Automated Securities Transfer Program, credit
such aggregate number of shares of Common Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If this Note is
physically surrendered for conversion as required by Section 3(c)(iv) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall, as soon as
practicable and in no event later than five (5) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.

(ii) Make-Whole Amount Upon Conversion. In addition to the foregoing, on each
Share Delivery Date, any applicable Make-Whole Amount on such Conversion Amount
(the “Make-Whole Conversion Amount”) shall be paid to the Holder in shares of
Common Stock (“Make-Whole Shares”) so long as there has been no Equity
Conditions Failure; provided however, that the Company may, at its option
following notice to the Holder, pay such Make-Whole Conversion Amount in cash
(“Make-Whole Cash”) or in a combination of Make-Whole Shares and Make-Whole
Cash. In the event that the Company desires to elect to pay any portion of its
Make-Whole Conversion Amount as a Make-Whole Cash, then the Company shall
deliver a written notice (“Make-Whole Notice”) to the Holder no later than one
(1) Trading Day following the receipt of the Conversion Notice by the Company
(the “Make-Whole Notice Date”), which notice elects to pay the Make-Whole
Conversion Amount in the form of a Make-Whole Cash or a combination of a
Make-Whole Cash and Make-Whole Shares and specifies the amount of the Make-Whole
Conversion Amount that shall be paid as a Make-Whole Cash and the amount of
Make-Whole Conversion Amount, if any, that shall be paid in Make-Whole Shares.
If the Equity Conditions are not satisfied as of the

 

- 4 -



--------------------------------------------------------------------------------

Conversion Date, then unless the Company has elected to pay such Make-Whole
Conversion Amount as a Make-Whole Cash, the Make-Whole Notice shall indicate
that unless the Holder waives the Equity Conditions, the Make-Whole Conversion
Amount shall be paid in the form of a Make-Whole Cash. If the Equity Conditions
were satisfied as of the Conversion Date but the Equity Conditions are no longer
satisfied at any time prior to the Share Delivery Date, the Company shall
provide the Holder a subsequent notice to that effect indicating that unless the
Holder waives the Equity Conditions, the Make-Whole Conversion Amount shall be
paid in the form of a Make-Whole Cash. The Make-Whole Conversion Amount to be
paid on such Share Delivery Date in Make-Whole Shares shall be paid in a number
of fully paid and nonassessable shares of Common Stock (rounded to the nearest
whole share in accordance with Section 3(a)) equal to the quotient of (1) the
Make-Whole Conversion Amount payable on the applicable Conversion Date less any
Make-Whole Cash paid and (2) the Interest Conversion Price in effect on the
applicable Conversion Date. Delivery of the Make-Whole Shares shall be made in
the manner set forth in Section 2(b)(i) of this Note replacing the terms
“Interest Shares” with “Make-Whole Shares” and “Interest Date” with “Share
Delivery Date.”

(iii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is three (3) Trading Days after the Conversion Date (a “Conversion Failure”),
then (A) the Company shall pay damages to the Holder for each Trading Day of
such Conversion Failure in an amount equal to 1.5% of the product of (1) the sum
of the number of shares of Common Stock not issued to the Holder on or prior to
the Share Delivery Date and to which the Holder is entitled, and (2) the Closing
Sale Price of the Common Stock on the Share Delivery Date and (B) the Holder,
upon written notice to the Company, may void its Conversion Notice with respect
to, and retain or have returned, as the case may be, any portion of this Note
that has not been converted pursuant to such Conversion Notice; provided that
the voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(iii) or otherwise. In addition to the foregoing, if within
three (3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice, the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such holder’s
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within five (5) Trading Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

 

- 5 -



--------------------------------------------------------------------------------

 

(iv) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest, if any, hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17. Notwithstanding anything to the contrary
in this Section 3(c)(iv), a Holder may assign any Note or any portion thereof to
an Affiliate of such Holder or a Related Fund of such Holder without delivering
a request to assign or sell such Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (x) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
such Note or portion thereof to the Company for recordation in the Register;
(y) the failure of such assigning or selling Holder to deliver a request to
assign or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale; and (z) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal and Interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(v) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate

 

- 6 -



--------------------------------------------------------------------------------

principal amount of all Notes submitted for conversion on such date. In the
event of a dispute as to the number of shares of Common Stock issuable to the
Holder in connection with a conversion of this Note, the Company shall issue to
the Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 22.

(d) Limitations on Conversions; Beneficial Ownership. The Company shall not
effect any conversion of this Note, and the Holder of this Note shall not have
the right to convert any portion of this Note pursuant to Section 3(a), to the
extent that after giving effect to such conversion, the Holder (together with
the Holder’s Affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any Other Notes
or warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). For purposes of this Section 3(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 

- 7 -



--------------------------------------------------------------------------------

 

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest or other
amounts when and as due under this Note or any other Transaction Document (as
defined in the Securities Purchase Agreement) or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, except (x) the
failure to pay Interest when and as due shall be an Event of Default only if
such failure continues for a period of at least five (5) Business Days, and
(y) the failure to pay any amount other than Principal and Interest when and as
due shall be an Event of Default only if such failure continues for a period of
at least five (5) Business Days after the Company knew or should reasonably have
known after due inquiry of the obligation to pay any such amount;

(ii) any default under or acceleration prior to maturity of any Indebtedness of
the Company in excess of $250,000, other than with respect to any Other Notes or
any redemption of such Indebtedness prior to its maturity with respect to any
default;

(iii) a final judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Company and which judgments are not,
within sixty (60) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; provided, however, that any judgment which is covered
by insurance or an indemnity from a creditworthy party shall not be included in
calculating the $250,000 amount set forth above so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within thirty (30) days of
the issuance of such judgment; provided that no payments made on account of
allowed claims pursuant to the terms of the Company’s Plan of Reorganization and
confirmation order entered by the Bankruptcy Court relating to the Company’s
Chapter 11 Case shall constitute an Event of Default;

(iv) the Company breaches any representation, warranty, covenant or other term
or condition of any Transaction Document, except, in the case of a breach of a
covenant which is curable, only if such breach continues for a period of at
least ten (10) consecutive Business Days;

(v) any breach or failure in any respect to comply with Section 14 of this Note;

(vi) the aggregate number of shares of Common Stock, on the date of the
effectiveness of the Company’s Plan of Reorganization with respect to the
Company’s Chapter 11 Case (“Chapter 11 Effectiveness”) after giving effect to
the Chapter 11 Effectiveness, (A) issued or issuable shall, excluding the shares
of Common Stock issued or issuable pursuant to the conversion or exercise of the
Notes and Warrants, respectively, exceed 44,000,000 shares of Common Stock or
(B) issued or issuable that are both (1) not subject to Lock-Up Agreements (as
defined in the Securities Purchase

 

- 8 -



--------------------------------------------------------------------------------

Agreement) and (2) issuable within ninety (90) days of the Chapter 11
Effectiveness, shall, excluding the shares of Common Stock issued or issuable
pursuant to the conversion or exercise of the Notes and Warrants, respectively,
exceed 2,600,000 shares of Common Stock;

(vii) the aggregate amount of Indebtedness of the Company outstanding on the
date of Chapter 11 Effectiveness after giving effect to the Chapter 11
Effectiveness (other than the Notes) shall exceed the amount of Indebtedness set
forth on the chart located at the end of Schedule 3(s)(ii) of the Securities
Purchase Agreement;

(viii) the occurrence of any of the following in the Company’s Chapter 11 Case
prior to the Effective Date:

(1) an interim order approving the issuance of the Notes and Warrants pursuant
to the terms of the Transaction Documents (the “Approval Order”) has not been
entered on the docket for the Company’s Chapter 11 Case by October 13, 2010; and
a final order approving the issuance of the Notes and Warrants pursuant to the
Transaction Documents (the “Final Approval Order”) has not been entered on the
docket for the Company’s Chapter 11 Case by October 29, 2010; and such Final
Approval Order shall not have become final and non-appealable by November 12,
2010;

(2) the bringing of a motion or taking of any other action by the Company to
obtain additional financing under Section 364(c) or (d) of the Bankruptcy Code
not otherwise permitted pursuant to the Transaction Documents; provided,
however, that the Company may continue to obtain financing from Corps Real LLC
consistent with orders already entered by the Bankruptcy Court in the Chapter 11
Case;

(3) the prosecution of any plan of reorganization or any direct or indirect
amendment to such plan by the Company that does not provide for the issuance of
the Common Stock to be delivered upon conversion of the Notes and exercise of
the Warrants;

(4) the entry of an order staying, reversing or vacating any of the Transaction
Documents or the Approval Order, without the written consent of the Required
Holders;

(5) the entry of an order amending, supplementing, or modifying any of the
Transaction Documents or the Approval Order, without the written consent of the
Required Holders or the filing of a motion for reconsideration by the Company
with respect to the Approval Order;

(6) the statutory committee of unsecured creditors of the Company or any other
party or entity shall prevail on a motion, pleading, complaint or action against
any holder of Notes or otherwise prevail on an objection to any such holder’s
claims or prevail on any similar pleading which seeks to affect any such
holder’s claims;

 

- 9 -



--------------------------------------------------------------------------------

 

(7) the appointment of an interim or permanent trustee in the Company’s Chapter
11 Case or the appointment of a receiver or an examiner with expanded powers
beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code
to operate or manage the financial affairs, the business, or reorganization of
the Company;

(8) the dismissal of the Company’s Chapter 11 Case, or the conversion of such
case from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code, or
the Company shall file a motion or other pleading seeking such conversion or
dismissal of its Chapter 11 Case under Section 1112 of the Bankruptcy Code or
otherwise;

(9) the entry of an order in the Company’s Chapter 11 Case avoiding or requiring
repayment of any portion of the payments made on account of the Principal and
Interest owing under the Notes;

(10) the failure of the Company to perform any of its obligations under the
Approval Order;

(11) the entry of an order in the Company’s Chapter 11 Case granting any other
superpriority administrative claim equal or superior to that granted to the
Holders of Notes with respect to the Collateral, without the written consent of
the Required Holders;

(12) the failure of the confirmation order approving the Company’s Plan of
Reorganization to be in form and substance reasonably satisfactory to the
Required Holders, including, without limitation, providing for the issuance of
Common Stock upon conversion of the Notes and exercise of the Warrants as being
freely transferable and eligible for sale without any restriction or limitation
and without the need for registration under any applicable federal or state
securities laws, pursuant to Section 1145 of the Bankruptcy Code or otherwise;
or

(13) the Bankruptcy Court order confirming the Company’s Plan of Reorganization
shall not have become a final order on or before November 15, 2010; provided
such date shall be extended to the extent the delay is due to extensions granted
or caused by the Bankruptcy Court (other than extensions requested by the
Company); provided, further, that the parties may agree in writing to extend the
November 15, 2010 deadline, or

(ix) any material provision of any Security Document (as defined in the
Securities Purchase Agreement) shall at any time for any reason (other than
pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against the Company, or the validity or enforceability thereof shall
be contested by any party thereto, or a proceeding shall be commenced by the
Company or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
shall deny in writing that it has any liability or obligation purported to be
created under any Security Document;

 

- 10 -



--------------------------------------------------------------------------------

 

(x) any Security Document, after delivery thereof pursuant hereto, shall for any
reason fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent (as defined in the Securities Purchase Agreement) for the
benefit of the holders of the Notes on any Collateral; or

(xi) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Notes.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem (an “Event of Default
Redemption”) all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem. Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company in cash
at a price equal to 110% of the sum of (i) any Make-Whole Amount and (ii) the
greater of (x) the Conversion Amount to be redeemed and (y) the product of
(A) the Conversion Rate in effect at such time as the Holder delivers an Event
of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Weighted Average Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”). Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 12. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
The parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Event of
Default redemption premium due under this Section 4(b) is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
and approved by the Required Holders prior to such

 

- 11 -



--------------------------------------------------------------------------------

Fundamental Transaction, including agreements to deliver to each holder of Notes
in exchange for such Notes a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Notes,
including, without limitation, having a principal amount and interest rate equal
to the principal amounts and the interest rates of the Notes then outstanding
held by such holder, having similar conversion rights and having similar ranking
and security to the Notes, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note with the same effect as if such Successor Entity had been named
as the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the
Company’s Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). At any time during the period beginning after the Holder’s
receipt of a Change of Control Notice and ending twenty (20) Trading Days after
the date of the consummation of such Change of Control, the Holder may require
the Company to redeem (a “Change of Control Redemption”) all or any portion of
this Note by delivering written notice thereof (“Change of Control Redemption
Notice”, and the date thereof, the “Change of Control Redemption Notice Date”)
to the Company, which Change of Control Redemption Notice shall indicate the
Conversion Amount the Holder is electing to require the Company to redeem. The
portion of this Note subject to redemption pursuant to this Section 5(b) shall
be redeemed by the Company in cash at a price equal to 110% of the sum of
(i) any Make-Whole Amount and (ii) the greater of (x) the Conversion Amount to
be redeemed and (y) the product of (A) the Conversion Rate in effect at such
time as the Holder delivers a Change of Control Redemption Notice with respect
to such Conversion Amount being redeemed and (B) the greatest Weighted Average
Price of the Common Stock during the period beginning on the date immediately
preceding the earlier to occur of (1) the consummation of the Change of Control
and (2) the public announcement of such Change of Control and ending on the date
the Holder delivers the Change of Control Redemption Notice (the “Change of
Control Redemption Price”). Redemptions required by this Section 5 shall be made
in accordance with the provisions of Section 12 and shall have priority to
payments to stockholders in connection with a Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5,

 

- 12 -



--------------------------------------------------------------------------------

but subject to Section 3(d), until the Change of Control Redemption Price
(together with any interest thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 5(b) (together with any interest
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

(a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), the Company shall make appropriate
provision to insure that upon a conversion of this Note, the Holder will
thereafter have the right to receive in addition to the shares of Common Stock
receivable upon such conversion, such Distributions to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder immediately prior to the date on which a
record is taken for such Distribution or, if no such record is taken, the date
as of which the record holders of Common Stock are to be determined for such
Distributions (without taking into account any limitations or restrictions on
the convertibility of this Note).

(b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.

(c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the

 

- 13 -



--------------------------------------------------------------------------------

Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (excluding Excluded Securities and shares of Common Stock deemed
to have been issued or sold by the Company in connection with any Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance (the foregoing a
“Dilutive Issuance”), then immediately after such Dilutive Issuance the
Conversion Price then in effect shall be reduced concurrently with such Dilutive
Issuance to (A) in the event that the Dilutive Issuance is completed at a time
during which at least one-third of the Original Principal Amount of the Notes
remains outstanding (the “Ratchet Period”), to the New Issuance Price, and
(B) in the event that the Dilutive Issuance is completed at a time that less
than one-third of the Original Principal Amount of the Notes remain outstanding,
an amount determined by multiplying the Conversion Price then in effect by a
fraction, (x) the numerator of which shall be the sum of (1) the number of
shares of Common Stock Deemed Outstanding immediately prior to such Dilutive
Issuance plus (2) the number of shares of Common Stock which the aggregate
consideration received by the Company for such additional shares in the Dilutive
Issuance would purchase at the Conversion Price then in effect; and (y) the
denominator of which shall be the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance but before giving effect to
anti-dilution rights contained in other securities of the Company that would be
triggered by the same Dilutive Issuance. For purposes of this paragraph, “Common
Stock Deemed Outstanding” shall mean at any given time, the number of shares of
Common Stock outstanding at such time, plus the number of shares of Common Stock
deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii) hereof
regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants. For purposes of determining the
adjusted Conversion Price under this Section 7(a), the following shall be
applicable:

(i) Issuance of Options. If the Company in any manner grants any Options and the
lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the

 

- 14 -



--------------------------------------------------------------------------------

Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon exercise of such Options or upon conversion, exercise or
exchange of such Convertible Securities issuable upon exercise of any such
Option” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option less any consideration paid or payable by
the Company with respect to such one share of Common Stock upon the granting or
sale of such Option, upon exercise of such Option and upon conversion exercise
or exchange of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such shares of Common Stock upon conversion, exercise or exchange of such
Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section 7(a), no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options issued after the Subscription Date, the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities issued after the Subscription Date, or the rate at
which any Convertible Securities issued after the Subscription Date are
convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time, the Conversion Price at the time of such
increase or decrease shall be adjusted to the Conversion Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such increased or decreased purchase price, additional

 

- 15 -



--------------------------------------------------------------------------------

consideration or increased or decreased conversion rate, as the case may be, at
the time initially granted, issued or sold. Additionally, if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
is increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease, but in
such event the amount of the adjustment to the Conversion Price pursuant to this
Section 7 will not be proportionately greater than the proportionate amount of
the increase or decrease. No adjustment pursuant to this Section 7(a) shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value and (y) the other securities issued or sold in
such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

- 16 -



--------------------------------------------------------------------------------

 

(vi) Variable-Priced Securities. If the Company issues or sells, or in
accordance with Section 7 is deemed to have issued or sold, any Options or
Convertible Securities after the Issuance Date, that are convertible into or
exchangeable or exercisable for shares of Common Stock at a price which varies
or may vary with the market price of the shares of Common Stock, including by
way of one or more reset(s) to a fixed price (each of the formulations for such
variable price being herein referred to as, a “Variable Price Formulation”), the
Company shall provide written notice thereof via facsimile and overnight courier
to the Holder (the “Variable Notice”) on the date of issuance or deemed issuance
of such Convertible Securities or Options. From and after the date the Company
issues or is deemed to have issued any such Convertible Securities or Options
with a Variable Price Formulation, but only for so long as such Convertible
Securities or Options are outstanding, the Holder shall have the right, but not
the obligation, in its sole discretion to substitute any applicable Variable
Price Formulation for the Conversion Price upon the Conversion of this Note by
designating in the Conversion Notice delivered upon any conversion of this Notes
that solely for purposes of such conversion the Holder is relying on the
Variable Price Formulation rather than the Conversion Price then in effect. The
Holder’s election to rely on a Variable Price Formulation for a particular
conversion of this Note shall not obligate the Holder to rely on a Variable
Price Formulation for any future conversion of this Note. In connection with
determining the “lowest price per share for which one share of Common Stock is
issuable upon exercise of any Option” pursuant to Section 7(a)(i) and the
“lowest price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange of a Convertible Security” pursuant to
Section 7(a)(ii), as such terms pertain solely to any Variable Price Formulation
contained in any Option or Convertible Securities issued after the Issuance
Date, such lowest price shall equal the lesser of (i) the fixed exercise,
conversion or exchange price set forth in the applicable Option or Convertible
Security and (ii) the Variable Price Formulation contained in the applicable
Option or Convertible Security, calculated as if such Option or Convertible
Security were converted, exercised or exchanged as of the date of issuance of
the applicable Option or Convertible Security.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least $0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(c) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments

 

- 17 -



--------------------------------------------------------------------------------

under this Section 7. All calculations under this Section 7 shall be made by the
Company in good faith and shall be made to the nearest cent or to the nearest
one hundredth of a share, as applicable. No adjustment need be made for a change
in the par value or no par value of the Company’s Common Stock.

(d) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

(8) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(9) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after

 

- 18 -



--------------------------------------------------------------------------------

the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall either (x) obtain the written consent of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock and
provide each stockholder with an information statement with respect thereto or
(y) hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.

(10) COMPANY’S RIGHT OF MANDATORY CONVERSION.

(a) Mandatory Conversion. At any time after the effective date (the “Effective
Date”) of the Company’s Plan of Reorganization with respect to the Company’s
Chapter 11 Case (the “Mandatory Conversion Eligibility Date”), if (i) the
Weighted Average Price of the Common Stock listed on the Principal Market equals
or exceeds 150% of the Conversion Price as of the Issuance Date (subject to
appropriate adjustments for stock splits, stock dividends, stock combinations
and other similar transactions after the Issuance Date) for a period of ten
(10) consecutive Trading Days commencing after the Mandatory Conversion
Eligibility Date (the “Mandatory Conversion Measuring Period”), and (ii) no
Equity Conditions Failure has occurred, the Company shall have the right to
require the Holder to convert all or any portion of the Conversion Amount then
remaining under this Note, in each case as designated in the Mandatory
Conversion Notice (as defined below) into fully paid, validly issued and
nonassessable shares of Common Stock in accordance with Section 3(c) hereof at
the Conversion Rate as of the Mandatory Conversion Date (as defined below) (a
“Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 10(a) by delivering within not more than two
(2) Trading Days following the end of such Mandatory Conversion Measuring Period
a written notice thereof by facsimile and overnight courier to all, but not less
than all, of the holders of Notes and the Transfer Agent (the “Mandatory
Conversion Notice” and the date all of the holders of the Notes received such
notice by facsimile is referred to as the “Mandatory Conversion Notice Date”).
The Mandatory Conversion Notice shall be irrevocable. The Mandatory Conversion
Notice shall (y) state (I) the Trading Day selected for the Mandatory
Conversion, which Trading Day shall be no sooner than twenty (20) Trading Days
nor later than sixty (60) Trading Days following the Mandatory Conversion Notice
Date (the “Mandatory Conversion Date”), (II) the aggregate Conversion Amount of
the Notes subject to Mandatory Conversion from the Holder and all of the holders
of the Notes pursuant to this Section 10(a) (and analogous provisions under the
Other Notes), (III) the number of shares of Common Stock to be issued to the
Holder on the Mandatory Conversion Date and (z) certify that there has been no
Equity Conditions Failure; provided, however, that the Company may not effect a
Mandatory Conversion under this Section in excess of the Holder Pro Rata Amount
of the applicable Mandatory Conversion Volume Limitation. Notwithstanding the
foregoing, the Company may not effect a Mandatory Conversion until a minimum of
thirty (30) consecutive days have elapsed after any prior Mandatory Conversion
Date.

(b) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 10(a), then it must
simultaneously take the same action in the same proportion with respect to the
Other Notes. If the

 

- 19 -



--------------------------------------------------------------------------------

Company elects a Mandatory Conversion of this Note pursuant to Section 10(a) (or
similar provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall require
conversion of a Conversion Amount from each of the holders of the Notes equal to
the product of (1) the aggregate Conversion Amount of Notes which the Company
has elected to cause to be converted pursuant to Section 10(a), multiplied by
(2) a fraction, the numerator of which is the sum of the aggregate Original
Principal Amount of the Notes purchased by such holder of outstanding Notes and
the denominator of which is the sum of the aggregate Original Principal Amount
of the Notes purchased by all holders holding outstanding Notes (such fraction
with respect to each holder is referred to as its “Conversion Allocation
Percentage,” and such amount with respect to each holder is referred to as its
“Pro Rata Conversion Amount”); provided, however, that in the event that any
holder’s Pro Rata Conversion Amount exceeds the outstanding Principal amount of
such holder’s Note, then such excess Pro Rata Conversion Amount shall be
allocated amongst the remaining holders of Notes in accordance with the
foregoing formula. In the event that the initial holder of any Notes shall sell
or otherwise transfer any of such holder’s Notes, the transferee shall be
allocated a pro rata portion of such holder’s Conversion Allocation Percentage
and the Pro Rata Conversion Amount.

(11) OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION.

(a) General. At any time after the date hereof, so long as there has been no
Equity Conditions Failure, the Company shall have the right to redeem all or any
portion of the Conversion Amount then remaining under this Note (the “Company
Optional Redemption Amount”) as designated in the Company Optional Redemption
Notice on the Company Optional Redemption Date (each as defined below) (a
“Company Optional Redemption”). The portion of this Note subject to redemption
pursuant to this Section 11(a) shall be redeemed by the Company in cash at a
price equal to 110% of the sum of (x) any Make-Whole Amount and (y) the
Conversion Amount being redeemed (the “Company Optional Redemption Price”). The
Company may exercise its right to require redemption under this Section 11 by
delivering a written notice thereof by facsimile and overnight courier to all,
but not less than all, of the holders of Notes (the “Company Optional Redemption
Notice” and the date all of the holders received such notice is referred to as
the “Company Optional Redemption Notice Date”). Each Company Optional Redemption
Notice shall be irrevocable. The Company Optional Redemption Notice shall state
(1) the date on which the Company Optional Redemption shall occur (the “Company
Optional Redemption Date”), which date shall not be less than thirty
(30) Business Days nor more than sixty (60) Business Days following the Company
Optional Redemption Notice Date, and (2) the aggregate Conversion Amount of the
Notes which the Company has elected to be subject to Company Optional Redemption
from the Holder and all of the other holders of the Notes pursuant to this
Section 11(a) (and analogous provisions under the Other Notes) on the Company
Optional Redemption Date. The Company may not effect a Company Optional
Redemption until a minimum of five (5) consecutive Trading Days have elapsed
after any prior Company Optional Redemption Date. Notwithstanding anything to
the contrary in this Section 11, until the Company Optional Redemption Price is
paid in full, the Company Optional Redemption Amount may be converted, in whole
or in part, by the Holders into shares of Common Stock pursuant to Section 3. If
the Holder so elects, any or all of the Conversion Amounts converted by the
Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. Redemptions made pursuant to this Section 11
shall be made in accordance with Section 12.

 

- 20 -



--------------------------------------------------------------------------------

 

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption pursuant to Section 11(a), then it must simultaneously take
the same action in the same proportion with respect to the Other Notes. If the
Company elects to cause a Company Optional Redemption pursuant to Section 11(a)
(or similar provisions under the Other Notes) with respect to less than all of
the Conversion Amounts of the Notes then outstanding, then the Company shall
require redemption of a Conversion Amount from each of the holders of the Notes
equal to the product of (i) the aggregate Conversion Amount of Notes which the
Company has elected to cause to be redeemed pursuant to Section 11(a),
multiplied by (ii) a fraction, the numerator of which is the sum of the
aggregate Original Principal Amount of the Notes purchased by such holder of
outstanding Notes and the denominator of which is the sum of the aggregate
Original Principal Amount of the Notes purchased by all holders holding
outstanding Notes (such fraction with respect to each holder is referred to as
its “Company Redemption Allocation Percentage”, and such amount with respect to
each holder is referred to as its “Pro Rata Company Redemption Amount”);
provided, however that in the event that any holder’s Pro Rata Company
Redemption Amount exceeds the outstanding Principal amount of such holder’s
Note, then such excess Pro Rata Company Redemption Amount shall be allocated
amongst the remaining holders of Notes in accordance with the foregoing formula.
In the event that the initial holder of any Notes shall sell or otherwise
transfer any of such holder’s Notes, the transferee shall be allocated a pro
rata portion of such holder’s Company Redemption Allocation Percentage and Pro
Rata Company Redemption Amount.

(12) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice (the “Event of
Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within five (5) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). If the Company has submitted a Company
Optional Redemption Notice in accordance with Section 11(a), the Company shall
deliver the applicable Company Optional Redemption Price to the Holder on the
Company Optional Redemption Date. In the event of a redemption of less than all
of the Conversion Amount of this Note, the Company shall promptly cause to be
issued and delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company by written notice to promptly return
to the Holder all or any portion of this Note representing the Conversion Amount
that was submitted for redemption and for which the applicable Redemption Price
has not been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue

 

- 21 -



--------------------------------------------------------------------------------

a new Note (in accordance with Section 17(d)) to the Holder representing such
Conversion Amount to be redeemed and (z) the Conversion Price of this Note or
such new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the applicable Redemption Notice is voided and
(B) the lowest Closing Bid Price of the shares of Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to or by the Company and ending on and including the date on which the
applicable Redemption Notice is voided.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice. If the
Company receives a Redemption Notice and one or more Other Redemption Notices,
during the seven (7) Business Day period beginning on and including the date
which is three (3) Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven Business Day period.

(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

(14) COVENANTS.

(a) Rank and Security. All payments due under this Note (a) shall rank pari
passu with all Other Notes and (b) shall be senior to all other Indebtedness of
the Company with respect to the Collateral. Additionally, all Indebtedness
evidenced by this Note shall pursuant to the terms of the Security Documents be
secured by a perfected first priority Lien in favor of the Collateral Agent (as
defined in the Securities Purchase Agreement) for the benefit of the holders of
the Notes on any Collateral.

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, directly or indirectly, incur or guarantee, assume or suffer to exist
any Indebtedness, other than Permitted Indebtedness.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, directly or indirectly, allow or suffer to exist any mortgage, lien,
pledge, charge, security interest or other encumbrance (collectively, “Liens”)
upon any of the Collateral.

(d) Bankruptcy Court Order. So long as this Note is outstanding, the Company
shall not, at any time, seek, consent to or suffer to exist any reversal,
modification, amendment, stay or vacation of the Approval Order or the Final
Approval Order, except for modifications and amendments agreed to by the
Required Holders.

 

- 22 -



--------------------------------------------------------------------------------

 

(e) Existence of Claims. So long as this Note is outstanding, the Company shall
not at any time, suffer to exist a priority for any administrative expense or
unsecured claim against the Company, including, without limitation, any
administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code equal or superior to the priority of the Holder in
respect of the Collateral.

(f) Restricted Payments. The Company shall not, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any Indebtedness (other than this Note and the Other Notes), whether by way
of payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

(g) Restriction on Redemption. Until all of the Notes have been converted,
redeemed or otherwise satisfied in accordance with their terms, the Company
shall not, directly or indirectly, redeem or repurchase its capital stock
without the prior express written consent of the Required Holders.

(h) Change in Nature of Business. The Company shall not make any change in the
nature of its business as described in the Company’s most recent annual report
filed on Form 10-K with the SEC. The Company shall not modify its corporate
structure or purpose.

(i) Preservation of Existence, Etc. The Company shall maintain and preserve its
existence, rights and privileges, and become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve all
of its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply at all times with the provisions of all leases to which it is a party
as lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

(k) Maintenance of Insurance. The Company shall maintain insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.

 

- 23 -



--------------------------------------------------------------------------------

 

(l) Transactions with Affiliates. The Company shall not enter into, renew,
extend or be a party to, any transaction or series of related transactions
(including, without limitation, the purchase, sale, lease, transfer or exchange
of property or assets of any kind or the rendering of services of any kind) with
any Affiliate, except (i) in the ordinary course of business in a manner and to
an extent consistent with past practice and necessary or desirable for the
prudent operation of its business (including consistent with the past practices
of Accentia Biopharmaceuticals Inc.), for fair consideration and on terms no
less favorable to it than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof or (ii) for any
transactions or series of related transactions as are approved by a
disinterested committee of the Company’s board of directors.

(15) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes.

(16) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(i) of
the Securities Purchase Agreement.

(17) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iv) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

- 24 -



--------------------------------------------------------------------------------

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest of this Note, from the Issuance Date.

(18) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

(19) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note (other than the Company’s Chapter 11 Case), then the Company
shall pay the costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, attorneys’ fees and
disbursements.

(20) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Holders and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

(21) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof unless a waiver signed by the Holder is set forth in
writing, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege except as otherwise set forth in a written instrument signed
by Holder.

 

- 25 -



--------------------------------------------------------------------------------

 

(22) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
Business Day submit via facsimile (a) the disputed determination of the Closing
Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Holder and approved by
the Company, such approval not to be unreasonably withheld, or (b) the disputed
arithmetic calculation of the Conversion Rate, Conversion Price or any
Redemption Price to an independent, outside accountant, selected by the Holder
and approved by the Company, such approval not to be unreasonably withheld. The
Company, at the Company’s expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five
(5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

(23) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Holders, shall initially be as set forth on the Schedule of Buyers attached to
the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any

 

- 26 -



--------------------------------------------------------------------------------

day which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any Interest Date
which is not the date on which this Note is paid in full, the extension of the
due date thereof shall not be taken into account for purposes of determining the
amount of Interest due on such date.

(24) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(25) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(26) SUPERPRIORITY CLAIM. The Company’s obligations to the Holder under this
Note (and the holders of the Other Notes) shall constitute allowed superpriority
administrative expense claims in the Company’s Chapter 11 Case pursuant to
section 364(c)(1) of the Bankruptcy Code (the “Superpriority Claims”), having
priority over all other costs and expenses of administration of any kind,
including those specified in, or ordered pursuant to, sections 105, 326, 328,
330, 331, 363, 364, 503, 506, 507, 546, 726, 1113 or 1114 or any other provision
of the Bankruptcy Code or otherwise (whether incurred in the Company’s Chapter
11 Case or any successor case under any chapter of the Bankruptcy Code), and
shall at all times be senior to the rights of the Company or any domestic or
foreign subsidiary or affiliate of the Company, any successor trustee or estate
representative, or any other creditor or party in interest in the Chapter 11
Case or any successor case; provided, however, that the foregoing provision
shall (i) be limited solely to a Superpriority Claim against only the Collateral
and not against any other assets of the Company and (ii) not create any priority
or seniority to any claims of Laurus Master Fund Ltd. (In Liquidation) and its
Affiliates, Corps Real, LLC or Accentia Biopharmaceuticals, Inc. in any and all
assets of the Company (excluding the Collateral). No cost or expense of
administration in the Company’s Chapter 11 Case under any provision of the
Bankruptcy Code, including, but not limited to, sections 105, 326, 328, 330,
331, 363, 364, 503, 506, 507, 546, 726, 1113 or 1114 or any other provision of
the Bankruptcy Code or otherwise (whether incurred in the Company’s Chapter 11
Case or any successor case under any chapter of the Bankruptcy Code), shall be
senior to, equal to, or pari passu with, the allowed Superpriority Claims
granted the holders of the Notes hereunder; provided, however, that the
foregoing provision shall (i) be limited solely to a Superpriority Claim against
only the Collateral and not against any other assets of the Company and (ii) not
create any priority or seniority to any claims of Laurus Master Fund Ltd. (In
Liquidation) and its Affiliates, Corps Real, LLC or Accentia Biopharmaceuticals,
Inc. in any and all assets of the Company (excluding the Collateral). The
allowed Superpriority Claim granted the Holder and the holder of the Other Notes
hereunder against only the Collateral and not against any other assets of the
Company shall continue in the Company’s Chapter 11 Case and in any successor
case under any chapter of the Bankruptcy Code, and shall maintain their priority
until all of the aggregate outstanding Principal and unpaid and accrued Interest
owing under the Notes has been indefeasibly paid in full and the Notes have been
cancelled.

 

- 27 -



--------------------------------------------------------------------------------

 

(27) EXCHANGE OF NOTES. On the Effective Date, this Note shall be mandatorily
exchanged for the Exchange Note attached to the Securities Purchase Agreement in
the form attached thereto as Exhibit A-2 (the “Exchange Note”). On the Effective
Date, the Holder shall deliver this Note to the Company and concurrently with
such delivery, the Company shall issue the Exchange Note to the Holder and
cancel this Note.

(28) GOVERNING LAW; JURISDICTION; JURY TRIAL. For the period from the entry of
the Approval Order until the Effective Date, all disputes under this Note and
any other Transaction Document shall be subject to the exclusive jurisdiction of
the Bankruptcy Court. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. After the Effective Date, except as provided in Section 22,
the Company hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(29) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). If it
shall be found that any default interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum rate
of interest permitted under applicable law. The Company covenants (to the extent
that it may lawfully do so) that it shall

 

- 28 -



--------------------------------------------------------------------------------

not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or default interest on this Note as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Affiliate” means, as to any specified Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of the management or policies (whether through ownership
of securities or partnership or other ownership interests, by contract, or
otherwise).

(b) “Approved Stock Plan” means any employee benefit plan which has been or is
hereafter approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, officer, advisor,
consultant, and/or director for services provided to the Company; provided,
however, that in the case of any issuance of securities to any consultant or
advisor of the Company, such securities are granted solely in consideration of
the provision of bona fide services to the Company relating to the Company’s
business or operations and not in connection with services relating to a
financing or similar activity.

(c) “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. ss 101
et seq..

(d) “Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida (Tampa Division).

(e) “Bloomberg” means Bloomberg Financial Markets.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(g) “Change of Control” means any Fundamental Transaction other than (i) any
merger, consolidation, reorganization, recapitalization or reclassification of
the Common Stock in which this Note remains convertible into the publicly traded
common stock of the Successor Entity and in which the holders of the Company’s
voting power immediately prior to such merger, consolidation, reorganization,
recapitalization or reclassification continue after such merger, consolidation,
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the Successor Entity
necessary to elect a

 

- 29 -



--------------------------------------------------------------------------------

majority of the members of the board of directors (or their equivalent if other
than a corporation) of such Successor Entity and to approve any measure
requiring the approval of holders of a majority of the common stock (or its
equivalent) of the Successor Entity, (ii) a license, distribution or development
agreement relating to one or more of the Company’s biotech products entered into
on an arms length basis for reasonably equivalent value with a Person that is
not a direct or indirect affiliate of the Company or any officer, director or
employee thereof and that is in the business of commercializing or developing
biotech products or (iii) pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Company.

(h) “Chapter 11 Case” means the Company’s case under chapter 11 of the
Bankruptcy Code, captioned In re: Biovest International, Inc., Case
No. 8:08-bk-17796-KRM, which case is jointly administered for procedural
purposes only under In re: Accentia Biopharmaceuticals, Inc., Case
No. 8:08-bk-17795-KRM.

(i) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 22. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.

(j) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued the Notes
pursuant to the terms of the Securities Purchase Agreement.

(k) “Company’s Plan of Reorganization” means the Company’s First Amended Joint
Plan of Reorganization dated as of August 16, 2010 filed in the Chapter 11 Case,
as it may be amended, supplemented or modified from time to time.

(l) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease,

 

- 30 -



--------------------------------------------------------------------------------

dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

(m) “Collateral” has the meaning set forth in the Securities Purchase Agreement.

(n) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(o) “Eligible Market” means the Principal Market, any other market tier operated
by Pink OTC Markets Inc., The New York Stock Exchange, Inc., NYSE Amex, The
NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ Global Select
Market, or the OTC Bulletin Board.

(p) “Equity Conditions” means each of the following conditions: (i) on each day
during the period beginning on the later of three (3) months prior to the
applicable date of determination and the Issuance Date of this Note and ending
on and including the applicable date of determination (the “Equity Conditions
Measuring Period”), all shares of Common Stock issuable upon conversion of the
Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws including, but not limited to, pursuant to Section 1145
of the Bankruptcy Code; (ii) on each day during the Equity Conditions Measuring
Period the Common Stock is designated for quotation on the Principal Market or
any other Eligible Market and shall not have been suspended from trading on such
exchange or market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened or pending either (A) in writing by such exchange or
market or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or market; (iii) during the one (1) year period
ending on and including the date immediately preceding the applicable date of
determination, the Company shall have delivered shares of Common Stock issuable
upon the conversion of the Notes and exercise of the Warrants to the holders on
a timely basis as set forth in Section 3(c) hereof (and analogous provisions
under the Other Notes) and Sections 2(a) of the Warrants, respectively; (iv) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating or causing the
Holder to exceed the provisions of Section 3(d) hereof and the rules or
regulations of the Principal Market or any other applicable Eligible Market;
(v) during the Equity Conditions Measuring Period, the Company shall not have
failed to timely make any payments within five (5) Business Days of when such
payment is due pursuant to any Transaction Document; (vi) during the Equity
Conditions Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, (B) an Event of Default or
(C) an event that with the passage of time or giving of notice would constitute
an Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause any shares of Common Stock issuable upon conversion of

 

- 31 -



--------------------------------------------------------------------------------

the Notes and shares of Common Stock issuable upon exercise of the Warrants not
to be eligible for sale without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act or Section 1145 of the Bankruptcy Code and any
applicable state securities laws and (viii) the Company otherwise shall have
been in compliance with and shall not have materially breached any provision,
covenant, representation or warranty of any Transaction Document which remains
uncured.

(q) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable date of determination
through the applicable date of determination, the Equity Conditions have not
been satisfied (or waived in writing by the Holder).

(r) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) upon exercise of the
Warrants or conversion of the Other Notes; provided that the terms of such
Warrants and Other Notes are not amended, modified or changed on or after the
Subscription Date other than pursuant to Section 2(b) of the Warrant and other
than pursuant to any anti-dilution provisions of this Note, the Other Notes, or
the Warrants, (iii) upon conversion or exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the
Subscription Date, provided that the exercise prices or conversion prices of
such Options or Convertible Securities are not decreased and the number of
shares issuable upon exercise or conversion are not increased other than in
accordance with their terms, (iv) in connection with mergers, acquisitions,
strategic business partnerships (including without limitation license,
distribution, or development partnerships), or joint ventures, in each case with
non-affiliated third parties and otherwise on an arm’s-length basis, the purpose
of which is not to raise additional capital; provided that any Common Stock
issued or issuable in connection with any transaction contemplated by this
clause (iv) that is either (A) attributable to capital raising for the Company
or its Subsidiaries (other than nominal amounts of capital) or (B) to raise
capital for the Company or its Subsidiaries, directly or indirectly, in order to
fund any transaction contemplated by this clause (iv), including, without
limitation, securities issued in one or more related transactions or that result
in similar economic consequences, shall not be deemed to be Excluded Securities
or (v) pursuant to or in accordance with the Plan.

(s) “Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (B) any “person” or “group” (as
these

 

- 32 -



--------------------------------------------------------------------------------

terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% of the aggregate ordinary voting
power represented by issued and outstanding Common Stock. Notwithstanding the
foregoing, the term “Fundamental Transaction” shall not include any issuance of
securities or any other transaction contemplated to occur at the Effective Date
pursuant to the Company’s Plan of Reorganization.

(t) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(u) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
Principal amount of this Note on the Closing Date and (ii) the denominator of
which is the aggregate principal amount of all Notes issued to the initial
purchasers pursuant to the Securities Purchase Agreement on the Closing Date.

(v) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(w) “Interest Conversion Price” means the lower of (i) the applicable Conversion
Price and (ii) the price computed as 90% of the arithmetic average of the
Weighted Average Price of the Common Stock over the ten (10) consecutive Trading
Day period immediately preceding the Interest Date. All such determinations
shall be appropriately adjusted for any stock split, stock dividend, stock
combination or other similar transaction during such period.

(x) “Interest Rate” means 7.00% per annum, subject to adjustment as set forth in
Section 2.

 

- 33 -



--------------------------------------------------------------------------------

 

(y) “Mandatory Conversion Volume Limitation” means 20% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market over the twenty (20) consecutive Trading Day period immediately prior to
the applicable Mandatory Conversion Notice Date.

(z) “Make-Whole Amount” means, as to any Conversion Amount on any Conversion
Date (including the Mandatory Conversion Date), as to any Event of Default
Redemption on any Event of Default Redemption Date, as to any Change of Control
Redemption on any Change of Control Redemption Date or as to any Company
Optional Redemption Price on any Company Optional Redemption Date, the amount
equal to any Interest that, but for (i) the Holder’s exercise of its conversion
right pursuant to Section 3(c), (ii) an Event of Default Redemption pursuant to
Section 4(b), (iii) a Change of Control Redemption pursuant to Section 5(b), or
(iv) a Company Optional Redemption pursuant to Section 11(a), would have accrued
with respect to the Conversion Amount being converted or redeemed under this
Note at the Interest Rate (assuming the Interest Rate then in effect as of the
applicable Conversion Date, Event of Default Redemption Notice Date, Change of
Control Redemption Notice Date or Company Option Redemption Notice Date, as the
case may be, is the Interest Rate through the Maturity Date) for the period from
the applicable Conversion Date, Event of Default Redemption Date, Change of
Control Redemption Date or the Company Optional Redemption Date, as the case may
be, through the earlier of the one (1) year anniversary of such date or the
Maturity Date.

(aa) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

(bb) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing model obtained from the “OV” function on Bloomberg determined as
of the day prior to the issuance of the applicable Option for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the day immediately prior to the public announcement of the
applicable issuance, or if not publicly announced, as of the day immediately
prior to the issuance of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.

(cc) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(dd) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) unsecured Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
this Note, as reflected in a written agreement acceptable to the Required
Holders and approved by the Required Holders

 

- 34 -



--------------------------------------------------------------------------------

in writing, and which Indebtedness does not provide at any time for (A) the
payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one
(91) days after the Maturity Date or later and (B) total interest and fees at a
rate in excess of 10.00% per annum; (iii) Indebtedness secured by Permitted
Liens described in clauses (iv) and (v) of the definition of Permitted Liens;
(iv) Indebtedness described on Schedule 3(s)(ii) of the Securities Purchase
Agreement; and (v) Indebtedness to Corps Real, LLC as approved by the orders of
the Bankruptcy Court.

(ee) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods; (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix); and
(ix) Liens in favor of Laurus Master Fund, Ltd. and its Affiliates, Corps Real,
LLC, Accentia Biopharmaceuticals, Inc. and the holders of the 15% Secured
Convertible Debentures in a principal amount of $1.15 million issued on
September 22, 2008. Notwithstanding the foregoing, Permitted Liens shall not
include any Liens imposed on the Collateral.

(ff) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(gg) “Principal Market” means the OTCQX market tier operated by Pink OTC Markets
Inc.

(hh) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Change of Control Redemption Notices and the Company Optional
Redemption Notice, each of the foregoing, individually, a Redemption Notice.

 

- 35 -



--------------------------------------------------------------------------------

 

(ii) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Change of Control Redemption Price and the Company Optional
Redemption Price , each of the foregoing, individually, a Redemption Price.

(jj) “Related Fund” means, with respect to any Person, a fund or account managed
by such Person or an Affiliate of such Person.

(kk) “Required Holders” means the holders of Notes representing at least
two-thirds of the aggregate principal amount of the Notes then outstanding.

(ll) “SEC” means the United States Securities and Exchange Commission.

(mm) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes and
Warrants.

(nn) “Subscription Date” means October 19, 2010.

(oo) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

(pp) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(qq) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(rr) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(ss) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market

 

- 36 -



--------------------------------------------------------------------------------

publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York Time (or such other time as the Principal Market publicly announces is
the official close of trading) as reported by Bloomberg through its “Volume at
Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 22. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction during
the applicable calculation period.

(31) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

 

- 37 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

BIOVEST INTERNATIONAL, INC., Debtor In Possession By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

 

EXHIBIT I

BIOVEST INTERNATIONAL, INC.

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Biovest International, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value par value $0.01 per share (the
“Common Stock”) of the Company, as of the date specified below.

 

Date of Conversion:

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

Is the Variable Price Formulation being relied on pursuant to Section 7(a)(vi)?
(check one) YES        NO        

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

 

 

 

 

 

 

Facsimile Number:

 

 

Authorization:

 

 

By:

 

 

Title:

 

 

Dated:  

 



--------------------------------------------------------------------------------

 

Account Number:

  

 

  (if electronic book entry transfer)

Transaction Code Number:

 

 

  (if electronic book entry transfer)



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
StockTrans, Inc. to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated                 , 2010
from the Company and acknowledged and agreed to by StockTrans, Inc.

 

BIOVEST INTERNATIONAL, INC. By:  

 

  Name:   Title: